       Case: 4:19-cv-01565 Doc. #: 4 Filed: 06/03/19 Page: 1 of 5 PageID #: 130



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI

  PERFICIENT, INC.                                   )
                                                     )
                         Plaintiff,                  )
                                                     )
  v.                                                 )   Cause No.
                                                     )
  THOMAS MUNLEY,                                     )
                                                     )
  And                                                )
                                                     )
  SPAULDING RIDGE, LLC                               )
                                                     )
                         Defendants.                 )



                  MOTION FOR TEMPORARY RESTRAINING ORDER
                        AND PRELIMINARY INJUNCTION

        COMES NOW Plaintiff Perficient, Inc. (“Perficient”), by and through its attorneys

Sandberg Phoenix & von Gontard P.C., pursuant to Rule 65 of the Federal Rules of Civil

Procedure, and hereby moves this Court for a temporary restraining order against Defendants

Thomas Munley (“Munley”) and Spaulding Ridge, LLC (“Spaulding Ridge” collectively

“Defendants”). In support of its motion, Perficient relies upon the facts and legal claims set forth

in Perficient’s Verified Complaint and the information and arguments in Perficient’s

Memorandum in Support of this Motion, all of which are incorporated herein by reference and

filed concurrently, and further states as follows:

        1.     Munley is the former Vice President of Field Operations for Perficient and at all

relevant times operated in Dallas, Texas. Verified Complaint (“Compl”), ¶ 15. In that capacity,

Munley’s responsibilities included managing and supervising all of Perficient’s sales of




11606544.1
      Case: 4:19-cv-01565 Doc. #: 4 Filed: 06/03/19 Page: 2 of 5 PageID #: 131



customized and customer-tailored Salesforce.com software products and services. Compl., ¶¶

14, 17. On or about May 1, 2019, Munley’s employment was terminated. Compl., ¶ 61.

        2.     Munley is a highly compensated and sophisticated businessperson with a law

degree from Western Michigan University, Thomas Cooley Law Schoo. Compl., ¶ 16.

        3.     On the basis of his former employment with Perficient, Munley is in possession of

confidential non-public business information of Perficient, including its sales strategies, pricing

structure, the details of its contractual relationships with the supplier Salesforce.com, non-public

financial information, sales volume and profitability data, margins, costs, marketing strategies,

customer contacts, and information regarding the future plans and development strategies of

Perficient. Compl., ¶ 64.

        4.     Munley subsequently and immediately obtained employment with Spaulding

Ridge. Compl., ¶ 62. Munley job title with Spaulding Ridge is “Partner and Salesforce Practice

Leader”. Compl., ¶ 62. In that capacity, Munley is currently actively marketing and selling

Salesforce.com products and services on behalf of Spaulding Ridge, in direct competition with

Perficient. Compl., ¶ 63.

        5.     Munley confirmed       his   employment     with   Spaulding    Ridge    via   email

correspondence date May 24, 2019 from his official Spaulding Ridge email account to Jeff Davis,

CEO of Perficient, and Paul Martin, CFO of Perficient, in which Munley referred to certain

Confidential Information of Perficient, including Perficient’s revenue from the Salesforce.com

business, the volume of sales, the details of Perficient’s contractual relationship with

Salesforce.com, and the details of the Perficient personnel involved with the Saleforce.com

business. Compl., ¶¶ 66-68.




                                                 2
11606544.1
      Case: 4:19-cv-01565 Doc. #: 4 Filed: 06/03/19 Page: 3 of 5 PageID #: 132



        6.     Pursuant to his former employment with Perficient, Munley executed multiple

contractual agreements containing post-separation covenants. Compl., ¶ 21. These restrictions

include a covenant: (1) not to compete with Perficient by operating in a business offering similar

products or services for twenty-four months following his separation the restricted area, i.e.

metropolitan areas in which Perficient offers its products and services, (2) not to solicit or

attempt to solicit current or prospective Perficient customers or attempt to encourage them to

terminate, modify or not renew their business relationship with Perficient for a period of twenty-

four months, (3) not to solicit or attempt to solicit current Perficient employees to terminate their

employment relationship with Perficient, and (4) not to disclose or cause to be disclosed any of

Perficient’s confidential or proprietary information or trade secrets. Compl., Par. ¶ 28.

        7.     Munley’s conduct constitutes a breach of his post-separation contractual

obligations, specifically his obligation not to enter into or engage in a business offering similar

products and/or similar services to those offered by Perficient within the restricted area for

twenty-four months following his separation.         Munley has also intentionally and/or will

inevitably disclose Perficient’s confidential and proprietary information and trade secrets in

breach of his non-disclosure agreement through his continued employment by Spaulding Ridge.

Munley’s employment by Spaulding Ridge also creates ample opportunity for breach of his non-

solicitation obligations for Perficient’s customers and employees, for which Perficient will have

no notice and no opportunity to prevent.

        8.     On information and belief, Spaulding Ridge had actual and/or constructive

knowledge that Munley had post-separation contractual obligations with Perficient, including a

non-competition covenant, a non-solicitation covenant, and a non-disclosure covenant.




                                                 3
11606544.1
      Case: 4:19-cv-01565 Doc. #: 4 Filed: 06/03/19 Page: 4 of 5 PageID #: 133



Nevertheless, Spaulding Ridge continues to employ Munley in a knowing and willful breach of

his contractual obligations.

        9.     Perficient is subject to immediate and irreparable injury if Munley is permitted to

work for Spaulding Ridge as a Partner and Salesforce Practice Leader, or otherwise be involved

in Spaulding Ridge’s Salesforce.com sales operations.

        10.    Perficient has no adequate remedy at law and monetary damages cannot fully or

adequately compensate Perficient for the injury caused, and which could be caused, by Munley’s

breaches.

        11.    Perficient is likely to succeed on the merits of its contractual claims for an

injunction.

        12.    In addition, Perficient is likely to succeed on the merits of its claims for injunctive

relief under the Defend Trade Secrets Act (“DTSA”) and Missouri Uniform Trade Secrets Act

(“MUTSA”). The DTSA provides for injunctive relief to prevent the disclosure of trade secrets.

18 U.S.C. §1836(b)(3)(A). The MUTSA provides for similar relief. Section 417.455 RSMo.

        13.    Perficient will suffer irreparable harm in the absence of a temporary restraining

order, preliminary injunction, and permanent injunction.

        14.    In his position at Spaulding Ridge, Munley will almost certainly draw on

Perficient’s trade secrets to perform his job duties at Spaulding Ridge and offer for sale

competing products and services.

        15.    The balance of harms and the public interest also weigh in favor of a Temporary

Restraining Order and Preliminary Injunction.

        WHEREFORE, for the reasons set forth in this Motion, the related Memorandum in

Support, and the Verified Complaint, Perficient respectfully requests that this Court grant its



                                                 4
11606544.1
      Case: 4:19-cv-01565 Doc. #: 4 Filed: 06/03/19 Page: 5 of 5 PageID #: 134



Motion for a Temporary Restraining Order and Preliminary Injunction enter the Proposed Order

submitted with this Motion.




                                   SANDBERG PHOENIX & von GONTARD P.C.



                                    By:   /s/ Lyndon Sommer                  ____
                                          Lyndon Sommer, #44005
                                          Benjamin R. Wesselschmidt, #66321
                                          600 Washington Avenue - 15th Floor
                                          St. Louis, MO 63101-1313
                                          314-231-3332
                                          314-241-7604 (Fax)
                                          lsommer@sandbergphoenix.com
                                          bwesselschmidt@sandbergphoenix.com

                                          Attorneys for Plaintiff Perficient, Inc.




                                             5
11606544.1
